SECOND AMENDMENT TO AND WAIVER OF LOAN AGREEMENT

THIS SECOND AMENDMENT TO AND WAIVER OF LOAN AGREEMENT (this “Amendment”),
executed and delivered as of March 31, 2008, is between GRUBB & ELLIS APARTMENT
REIT, INC. (formerly known as NNN Apartment REIT, Inc.), a Maryland corporation
(the “Company”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (the “Lender”).

RECITALS:

A. Pursuant to that certain Loan Agreement between the Company and the Lender
dated as of November 1, 2007, as amended by that certain First Amendment to and
Waiver of Loan Agreement dated as of December 21, 2007 (as so amended, the “Loan
Agreement”), the Lender made available to the Company a revolving line of credit
in an outstanding aggregate principal amount not to exceed $10,000,000.00, as
evidenced by that certain Promissory Note dated November 1, 2007 made by the
Company and payable to the order of the Lender (the “Note”).

B. The Company has notified the Lender that it intends to acquire (the “Proposed
Acquisition”), through its subsidiary Grubb & Ellis Apartment REIT Holdings,
L.P. (formerly known as NNN Apartment REIT Holdings, L.P.), G&E Apartment REIT
Arboleda, LLC, a Delaware limited liability company (the “New Property Owner”),
which New Property Owner will own a multi-family property known as Arboleda
Luxury Apartment Homes, located in Cedar Park, Texas. The Company has requested
an Advance under the Loan Agreement to finance, in part, the Proposed
Acquisition, which Advance shall require the temporary increase of the aggregate
principal amount available under the Loan Agreement. The Lender has agreed to
make such Advance, to agree to such temporary increase, and to continue to make
available to the Company the credit facilities provided for in the Loan
Agreement, on the terms and conditions stated herein.

C. Capitalized terms not otherwise defined herein shall have such meaning as
assigned to them in the Loan Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the parties hereto agree as follows:

Section 1. Amendments to Loan Agreement.

(a) Paragraphs 1(a) and 1(b) of the Loan Agreement are hereby deleted in their
entireties and the following paragraphs are hereby substituted in lieu thereof:

“1(a) Loan. Subject to the conditions set forth herein, so long as no Event of
Default has occurred and is continuing, Lender may elect, in Lender’s sole and
absolute discretion, to advance to the Company, from time to time from the date
hereof until the day immediately preceding the Maturity Date, an aggregate
principal amount up to the Aggregate Availability (collectively, the “Loan” and
each, an “Advance”). If the Lender, in its sole and absolute discretion, refuses
to fund a requested Advance, the Lender shall use its best efforts to provide
notice thereof to the Company. So long as no Event of Default has occurred and
is continuing, amounts repaid by the Company prior to the Maturity Date may, in
Lender’s sole and absolute discretion, be reborrowed by the Company, provided
that (i) the aggregate principal amount outstanding at any time shall not exceed
the Aggregate Availability, and (ii) the Arboleda Advance Overage, once repaid
in accordance with the terms hereof, may not be reborrowed. In the event that in
connection with any Advance made hereunder, the Company has not commenced
repayment of such Advance within three (3) months following the applicable
Advance Date by a principal amount of at least $500,000, such amount to consist
of Equity Proceeds, such failure to repay such Advance in such amount shall
constitute an Event of Default hereunder.

1(b) Interest Rate. The Loan shall bear interest as follows: (i) the outstanding
principal amount of that portion of the Loan consisting of the Arboleda Advance
Overage shall bear interest at a fixed rate equal to fifteen percent (15%) per
annum, and (ii) the remaining outstanding principal amount of the Loan shall
bear interest at the Applicable LIBOR Rate, except as otherwise provided
herein.”

(b) Paragraph 2(a) of the Loan Agreement is hereby amended by deleting the last
sentence of such Section in its entirety and substituting the following sentence
in lieu thereof:

“It is hereby acknowledged and agreed that notwithstanding the foregoing,
(i) the proceeds of the Loan made available to the Company pursuant to the
Myrtles and Heights Advance shall finance those required acquisition costs on
the Properties acquired thereby which are in excess of the costs funded through
each Property Loan related thereto in the approximate principal amount of
fifty-six percent (56%) of each Property’s appraised value; provided that the
sum of such Property Loan proceeds and any proceeds disbursed hereunder pursuant
to the Myrtles and Heights Advance shall not exceed seventy-four percent (74%)
of each such Property’s appraised value; and (ii) the above percentages shall
not apply to the proceeds of the Loan made available to the Company pursuant to
the Arboleda Advance or the Arboleda Property Loan.”

(c) Paragraph 2(k)(6) of the Loan Agreement is hereby deleted in its entirety
and the following paragraph is hereby substituted in lieu thereof:

"(6) Each prepayment or repayment of principal shall be applied as follows:
(i) to the outstanding amount of the Arboleda Advance Overage, until the
Arboleda Advance Overage has been repaid in full, any excess principal being
applied to the Advance then outstanding which was made on the earliest date as
among all remaining outstanding Advances; (ii) then, to the Advance then
outstanding which was made on the earliest date as among all outstanding
Advances, until such Advance is paid in full, any excess principal being applied
to the Advance then outstanding which was made on the earliest date as among all
remaining outstanding Advances; (iii) and continuing on in like manner until all
outstanding Advances have been paid in full.”

(d) The following paragraph is hereby added as a new Paragraph 9(j) to the Loan
Agreement:

“9(j) Acknowledgments and Agreements Regarding Arboleda Property Loan and Pledge
of Equity interests in G&E Apartment REIT Arboleda, LLC. The parties hereto
agree and acknowledge that: (i) the Arboleda Property Loan is being made to G&E
Apartment REIT Arboleda, LLC by PNC ARCS, (ii) PNC ARCS intends to sell the
Arboleda Property Loan to Fannie Mae, who will become the lender thereunder,
(iii) pursuant to the Pledge Agreement, the Pledgor has pledged in favor of the
Lender all right, title and interest in the “Class B Interest” the Pledgor owns
in G&E Apartment REIT Arboleda, LLC (as the term “Class B Interest” is defined
in the operating agreement of such limited liability company), (iv) the “Class B
Interest” so pledged constitutes a forty-nine percent (49%) interest in G&E
Apartment REIT Arboleda, LLC, and (v) Fannie Mae, as the lender under the
Arboleda Property Loan, has not agreed to permit the pledge by the Pledgor of
any interest in G&E Apartment REIT Arboleda, LLC other than the pledge of the
“Class B Interest.”

(e) Paragraph 10 of the Loan Agreement is hereby amended by amending and
restating the following defined terms in their entirety:

"Aggregate Availability” shall mean, as of any date of determination, (a) from
the date of the making of the Arboleda Advance until the Arboleda Advance
Overage has been repaid in full, the sum of (i) $10,000,000.00 and (ii) the
outstanding principal amount of the Arboleda Advance Overage (provided, that the
sum of (i) and (ii) shall not exceed $16,250,000.00 at any time), and (b) after
such time as the Arboleda Advance Overage has been repaid in full, the lesser of
(i) $10,000,000.00 and (ii) the difference of (A) ninety percent (90%) of the
aggregate Appraised Value for all the Properties (other than the Arboleda
Property) as of such date, minus (B) the aggregate outstanding principal amount
of the Property Loans (other than the Arboleda Property Loan) as of such date.

"Facility Interest Expense” shall mean, for any period, that portion of Interest
Expense attributable solely to interest due and payable on the credit facility
evidenced by the Loan Documents; provided, that for the purpose of this
definition, the principal amount outstanding under this Agreement at any time
shall be deemed to be the sum of (i) $10,000,000.00 plus (ii) the outstanding
principal amount, if any, of the Arboleda Advance Overage at such time.

"LIBOR Rate Loan” shall mean the Loan, or any portion thereof, at such time as
it is bearing interest at the Applicable LIBOR Rate.

"LIBOR Spread” shall mean (i) solely with respect to (A) the Myrtles and Heights
Advance and (B) that portion of the Arboleda Advance which is not bearing
interest at the fixed rate provided for in Paragraph 1(b) above, five percent
(5.00%), and (b) otherwise, four and fifty one hundredths percent (4.50%).”

"Prime Rate Loan” shall mean the Loan, or any portion thereof, at such time as
it is bearing interest at the Applicable Prime Rate or at a fixed rate of
interest.

“Property Owners” shall mean the collective reference to: Apartment REIT Walker
Ranch, L.P., Apartment REIT Hidden Lakes, L.P., Apartment REIT Park at North
Gate, L.P., Apartment REIT Residences at Braemar, LLC, Apartment REIT Bay Point
Resort, LLC, Apartment REIT Towne Crossing, L.P., Apartment REIT Villas of El
Dorado, LLC, G&E Apartment REIT The Myrtles at Olde Towne, LLC, G&E Apartment
REIT The Heights at Olde Towne, LLC, G&E Apartment REIT Arboleda, LLC and to any
other Person which may become the fee owner of a Property on or after the date
hereof.

(f) Paragraph 10 of the Loan Agreement is hereby amended by adding the following
new definitions in appropriate alphabetical order:

"Arboleda Advance” means that certain Advance in an aggregate principal amount
not to exceed $11,550,000.00 made to the Company on      , 2008 to finance the
acquisition of a multi-family property known as Arboleda Luxury Apartment Homes,
located in Cedar Park, Texas, which Property shall be owned by G&E Apartment
REIT Arboleda, LLC.

"Arboleda Advance Overage” means that portion of the outstanding principal
amount of the Loan which is in excess of $10,000,000.00; provided that such
excess amount shall not exceed $6,250,000.00 at any time.

"Arboleda Property” means that certain multi-family property known as Arboleda
Luxury Apartment Homes, located in Cedar Park, Texas, which Property shall be
owned by G&E Apartment REIT Arboleda, LLC.

"Arboleda Property Loan” means that certain first priority real estate-secured
loan made or to be made by a financial institution to G&E Apartment REIT
Arboleda, LLC , which loan is secured by a first priority lien on the Arboleda
Property.

Section 2. Waiver. Pursuant to Paragraph 9(b) of the Loan Agreement and solely
with respect to the Proposed Acquisition, the Lender hereby waives (a) the
requirement set forth in Paragraph 6(i)(i) of the Loan Agreement that Pledgor
pledge of all of the Ownership Interests in the New Property Owner in favor of
Lender, and (b) the requirement set forth in Paragraph 6(i)(ii) of the Loan
Agreement that the provisions of the Property Loan Documents to which the New
Property Owner is a party specifically permit and consent to the pledge of one
hundred percent (100%) of the Ownership Interests in the New Property Owner in
favor of Lender; provided, that not less than forty-nine (49%) of the Ownership
Interests in the New Property Owner shall be pledged in favor of Lender pursuant
to and in accordance with the terms of Paragraph 6(i) of the Loan Agreement, and
all other provisions of Paragraph 6(i) of the Loan Agreement shall apply. For
avoidance of doubt, this waiver shall apply solely with respect to the Proposed
Acquisition and shall not apply to the acquisition of any Property or of any
Property Owner after the date of this Amendment.

Section 3. Amendment to Schedules to Loan Agreement. Each of Schedule II and
Schedule 5(d) to the Loan Agreement are hereby amended and restated in their
entirety as set forth on Exhibit A to this Agreement.

Section 4. Conditions Precedent to Closing of Amendment. In addition to such
other requirements as may be set forth in the Loan Documents, the Lender’s
obligation to close this Amendment (the “Closing”), and to continue to make the
Loan available, is subject to satisfaction of the following conditions:

(a) Executed Documents. Delivery to the Lender of a duly executed counterpart of
(i) this Agreement from the Company and the Pledgor, (ii) the Note, as amended
and restated as of the date hereof, from the Company, and (ii) the Pledge
Agreement, as amended and restated as of the date hereof, from the Pledgor.

(b) Officer’s Certificates. Delivery to the Lender of:

(1) a certificate of the Secretary or Assistant Secretary of the Company
certifying (i) that the Articles of Incorporation and Bylaws or Certificate of
Limited Partnership and Limited Partnership Agreement, as applicable, of each
Credit Party previously delivered to the Lender remain accurate and complete and
in full force and effect, (ii) that the Resolutions of each Credit Party
previously delivered to the Lender remain in full force and effect and authorize
the execution and delivery of this Amendment, the amended and restated Note, and
the amended and restated Pledge Agreement, as applicable, and the consummation
of the transactions contemplated hereby and thereby and (iii) as to such other
items and conditions as the Lender may reasonably request, and otherwise in form
and content reasonably acceptable to the Lender; and

(2) a certificate in form and substance satisfactory to the Lender from a
Responsible Officer of the Company certifying that as of the date hereof and
after giving effect to the Advance requested in connection with the Proposed
Acquisition, each Credit Party is in compliance with the covenants set forth in
Paragraphs 6 and 7 of the Loan Agreement.

(c) Good Standing Certificates. Delivery to the Lender of (i) a certificate of
the Secretary of State of the State of Maryland, certifying as of a recent date
that the Company is in good standing and (ii) a certificate of the State
Corporation Commission of the Commonwealth of Virginia, certifying as of a
recent date that the Pledgor is in good standing.

(d) Property Loan Documents and Organization Documents. Delivery to the Lender
of (i) the Property Loan Documents executed in connection with the acquisition
of the Property owned by the New Property Owner and (ii) the organizational
documents of the New Property Owner, in each case, which documents shall be on
terms and conditions reasonably satisfactory to the Lender.

(e) Opinion of Counsel. Delivery to the Lender of an opinion of counsel to the
Company and the Pledgor, in form and content reasonably satisfactory to the
Lender.

(f) Payment of Fees, Costs and Expenses. Payment by the Company of (i) a fee in
connection with the increase in Aggregate Availability provided hereunder, such
fee to be in an amount equal to one-half of one percent (0.005%)of the Arboleda
Advance Overage as of the date of funding of the Arboleda Advance, which fee
shall be fully earned as of the date of Closing and shall be non-refundable,
(ii) any and all other fees, if any, due the Lender or otherwise due and payable
under the terms of the Loan Documents and (iii) all costs, expenses, and fees
(including without limitation, the Lender’s attorneys’ fees and expenses)
associated with this Amendment or otherwise due and payable.

(g) Repayment of Outstanding Advances. The Company shall have repaid the
outstanding Advances under the Loan in an amount sufficient to cause the
outstanding principal amount of the Loan to be less than or equal to Four
Million Seven Hundred Thousand Dollars ($4,700,000.00) prior to the making of
the Arboleda Advance.

(h) No Event of Default. No Event of Default shall exist under the Loan
Documents, nor would occur as a result of the execution and performance of this
Amendment to the Loan Agreement, as amended hereby.

(i) Representations and Warranties. The representations and warranties contained
in the Loan Documents shall be true and correct in all material respects as of
the date of Closing.

(j) Additional Documentation. Delivery to Lender of such other documentation or
information as may reasonably be required by the Lender and its counsel.

Section 5. Representations, Warranties and Covenants. The Company hereby
acknowledges and agrees that:

(a) Loan Balance. As of the Closing date, the outstanding aggregate principal
amount of the Loan, after making the payment required under Section 4(g) above,
is $4,700,000.00.

(b) Aggregate Availability. Following the funding of the requested Advance, the
aggregate principal amount outstanding under the Loan Documents shall not exceed
the Aggregate Availability.

(c) Reaffirmation of Representations, Warranties and Covenants. The Company
reaffirms and remakes as of the date hereof (taking into consideration the
effects of the transactions contemplated in this Amendment), each of the
representations and warranties contained in the Loan Agreement, as amended
hereby, as being true and correct in all respects. The Company agrees that until
payment in full of all Obligations, the Company shall comply with all covenants
as set forth in the Loan Agreement, as amended hereby.

Section 6. Miscellaneous.

(a) Representations and Warranties Accurate; Compliance; No Material Adverse
Effect. Each of the representations and warranties of the Credit Parties
contained in the Loan Documents, as such Loan Documents may have been amended,
modified, replaced, restated, renewed or extended from time to time, including
by this Amendment and by any documents, instruments or agreements executed in
connection with the Amendment, is true, accurate and complete on and as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of the date hereof (except for representations and
warranties which relate to a specific date, in which case such representations
and warranties shall be true, accurate and complete as of such date). Each
Credit Party has performed all its obligations under the Loan Documents, as so
amended, modified, replaced, restated, renewed or extended, required to be
performed by such Credit Party at or prior to the date hereof. Each Credit Party
is in compliance with all the terms and provisions set forth in the Loan
Documents, as so amended, modified, replaced, restated, renewed or extended, on
its part to be observed and performed. No proceedings are pending or threatened
which might materially adversely affect the ability of the any Credit Party to
perform (a) its obligations under the Loan Documents, as amended, modified,
replaced, restated, renewed or extended as set forth above, or (b) its
contractual obligations with any other person or entity.

(b) No Event of Default. The Company hereby represents and warrants that as of
the effective date hereof, there exists no Event of Default, and no Credit Party
has any claim or cause of action against the Lender arising out of or relating
in any way to the Loan Agreement (as amended hereby) or the other Loan
Documents, and each Credit Party hereby waives and releases any and all claims
or causes of action which such Credit Party may have as of the effective date
hereof against the Lender arising out of or relating in any way to the Loan
Agreement (as amended hereby) or the other Loan Documents.

(c) Limited Effect. Except as expressly provided herein, the Loan Agreement and
each other Loan Document shall continue to be, and shall remain, in full force
and effect. This Amendment shall not be deemed (i) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Loan
Agreement or any other Loan Document or (ii) to prejudice any right or rights
which the Lender may now have or may have in the future under or in connection
with the Loan Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended or modified from time
to time. References in the Loan Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the “Loan Agreement” shall be deemed to be references to the
Loan Agreement as modified hereby.

(d) Counterparts. This Amendment may be executed in any number of counterparts
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Lender.

(e) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of North Carolina.

(k) Electronic Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

(l) WAIVER OF JURY TRIAL. THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY RELATING HERETO OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER TO ENTER INTO THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

COMPANY:



    GRUBB & ELLIS APARTMENT REIT, INC. (formerly known as NNN Apartment REIT,
Inc.), a Maryland corporation

By: /s/ Gus G. Remppies
Name: Gus G. Remppies
Title: Chief Investment Officer


LENDER:



    WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association

By: /s/ Bradford Chatigny
Name: Bradford Chatigny
Title: Vice President


2